COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Staten Island Marine Development, LLC
Appellate case number:       01-21-00001-CV
Trial court case number:     2020-20292
Trial court:                 164th District Court of Harris County

        In the underlying proceeding, relator, Staten Island Marine Development, LLC,
filed a special appearance, challenging the trial court’s jurisdiction over it because it is a
Delaware limited liability company with its principal place of business in New York. In
connection with relator’s special appearance, real party in interest, Kinder Morgan Liquids
Terminals, LLC, filed a “Motion to Compel Jurisdictional Discovery.” On December 14,
2020, the trial court entered an “Order Compelling Discovery,” overruling objections and
ordering relator to serve supplemental responses to several discovery requests propounded
by real party in interest.
        On January 3, 2021, relator filed a petition for writ of mandamus in this Court,
challenging the trial court’s December 14, 2020 order, arguing that several of the discovery
requests at issue are “unrelated to and outside the scope of jurisdictional discovery.” The
December 14, 2020 order was signed by the Honorable Michael Landrum. At the time of
the filing of relator’s petition for writ of mandamus, Judge Landrum ceased to hold the
office of judge of the 164th District Court of Harris County, Texas, and was succeeded by
the Honorable C. Elliott Thornton.
        Accordingly, on January 3, 2021, we abated this original proceeding and remanded
to the trial court to allow Judge Thornton to reconsider the ruling made the basis of relator’s
petition. See TEX. R. APP. P. 7.2(b). On March 30, 2021, the trial court entered an order
“re-affirm[ing] in full” the December 14, 2020 Order Compelling Discovery.
       On April 29, 2021, relator filed a “Motion to Reinstate Petition for Writ of
Mandamus and Emergency Motion for Temporary Relief (Motion to Stay Pending the
Petition).” In the motion, relator first requests that we reinstate this original proceeding on
the Court’s active docket, as Judge Thornton has been afforded the opportunity to
reconsider and has “re-affirmed” the December 14, 2020 Order Compelling Discovery.
Relator’s motion includes a certificate of conference representing that real party in interest
is not opposed to the reinstatement of this original proceeding.
        Accordingly, relator’s motion to reinstate petition for writ of mandamus is granted,
and we reinstate this original proceeding on the Court’s active docket. We further request
a response to the petition for writ of mandamus from real party in interest. The response,
if any, is due to be filed with this Court no later than twenty days from the date of this
order.
        Relator’s motion also seeks emergency temporary relief “in the form of a stay of
any discovery obligations set forth in the district court pending th[is] Court’s disposition”
of relator’s mandamus petition. We note that the request for a stay of “any discovery
obligations” in the underlying proceeding goes beyond the relief requested in the
mandamus petition, where relator requests that this Court “issue a writ of mandamus
directing the district court to amend its December 14, 2020 Order Compelling Discovery
to strike the requirements that [relator] respond to Interrogatories 4, 5, 6, 7, 8, and 10 and
Requests for Production 3, 5, 6, 7, 8, 10, 11, and 12.”
       Accordingly, relator’s emergency motion to stay is granted in part, and we stay
relator’s obligation to respond to “Interrogatories 4, 5, 6, 7, 8, and 10 and Requests for
Production 3, 5, 6, 7, 8, 10, 11, and 12” pending resolution of this petition for writ of
mandamus. See TEX. R. APP. P. 52.10(b).
       It is so ORDERED.

Judge’s signature: __/s/ Amparo Guerra______
                  Acting individually  Acting for the Court


Date: __April 30, 2021____